In a child protective proceeding, the father appeals from (1) an order of protection of the Family Court, Orange County, dated May 9, 1978, and (2) an order of the same court dated May 31, 1978 which (a) found the child to be a neglected child and (b) awarded custody of the child for 18 months to the Department of Social Services of Orange County. Orders affirmed, without costs or disbursements. The father was afforded ample opportunity to refute the charges, and did present evidence on his own behalf. However, the evidence presented established that the child often was left to reside with a neighboring friend for periods of time from a few days to two years. It was further established by a preponderance of the credible evidence adduced that she suffered excessive corporal punishment at the hands of her father. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.